         Case 1:20-cv-01456-TNM Document 23 Filed 12/11/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CENTER FOR DEMOCRACY &
 TECHNOLOGY,

                        Plaintiff,
                                                            Case No. 1:20-cv-01456 (TNM)
                        v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States of America,

                        Defendant.


                                             ORDER

       Upon consideration of the Defendant’s Motion to Dismiss, the pleadings, relevant law,

and related legal memoranda in opposition and support, for the reasons set forth in the

accompanying Memorandum Opinion it is hereby

       ORDERED that Defendant’s [17] Motion to Dismiss is GRANTED; it is further

       ORDERED that Plaintiff’s Complaint is DISMISSED without prejudice. The Plaintiff

may file a motion for leave to amend its Complaint within 30 days from the date of this Order. If

the Plaintiff does not do so, the case shall be dismissed with prejudice.

       SO ORDERED.



                                                                            2020.12.11
                                                                            13:57:03 -05'00'
Dated: December 11, 2020                              TREVOR N. McFADDEN, U.S.D.J.
